DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark.
	Regarding claim 1, Nouri et al. discloses a flexible container, comprising: a first panel (102) formed from a flexible elastomeric material (column 6, lines 20-31) and having a first panel top, a first panel bottom, and a pair of opposing first panel sides extending between the first panel top and the first panel bottom (Fig. 2); a second panel (101) formed from the flexible elastomeric material (column 6, lines 20-31) and having a second panel top, a second panel bottom, and a pair of opposing second panel sides extending between the second panel top and the second panel bottom (Fig. 2); the second panel being joined to the first panel to form the flexible container and defining an interior volume between the first panel and the second panel, the flexible container having a flexible container top, a flexible container bottom, and a pair of opposing flexible container sides extending between the flexible container top and the flexible container bottom (Fig. 1); a closure positioned adjacent the flexible container top, the closure having a rail (232) extending along the first panel top and a groove (231) extending along the 
	However, Nouri et al. does not disclose an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) and a second plurality of teeth (19, 29), wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.
	Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “a first closure positioned adjacent the flexible container top, the first closure having a first plurality of teeth extending along the first panel top and a second plurality of teeth extending along the second panel top, the first plurality of teeth being removably interlockable with the second plurality of teeth; and a second closure positioned adjacent the flexible container top and adjacent the first closure”, and the structure implied by the functional recitation “whereby the flexible container top may be selectively closed by interlocking the first plurality of teeth with the second plurality of teeth and seating the rail within the groove.”

Regarding claim 3, Nouri et al. discloses the closure having the rail and groove extends fully between the pair of opposing flexible container sides.
Regarding claim 4, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth and each of the second plurality of teeth is configured with a rounded head and a narrow neck.”
Regarding claim 5, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth extends in a direction from the first panel toward the second panel.”
Regarding claim 6, Nouri et al. discloses the flexible elastomeric material comprises a food grade silicone material (column 6, lines 20-31).
Regarding claim 7, Nouri et al. discloses a flap (1210, 1211) positioned at the flexible container top (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the flexible container bottom.”
Regarding claim 8, Nouri et al. discloses the rail and groove closure extends from the first closure and the second closure each further extend from the flexible container top toward the flexible container bottom along the opposing flexible container sides (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure each further extend from the flexible container top toward the flexible container bottom along at least one of the opposing flexible container sides.”

Regarding claim 11, Nouri et al. discloses the claimed invention, except for an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure being adjacent to the rail and groove closure.  Clark teaches that it is known in the art to provide an additional closure having a first plurality of teeth (10, 25) and a second plurality of teeth (19, 29), wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and the additional closure is adjacent an analogous rail and groove closure (Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional closure having a first plurality of teeth and a second plurality of teeth, wherein the first plurality of teeth are removably interlockable with the second plurality of teeth, and provide the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark, in order to resist applied forces tending to pull the rail when it is seated in the groove.

Regarding claim 12, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the second closure is positioned between the first closure and the interior volume.”
Regarding claim 13, Nouri et al. discloses the claimed invention, especially the opening provided along a portion of the perimeter (Fig. 12).  However, Nouri et al. does not discloses the portion of the perimeter extends along one half of the perimeter of the flexible container.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the opening along a portion of the perimeter that is one half of the perimeter in the Nouri et al. flexible container, since such a modification would have involved a mere change in the size of a component; in this case the length of the opening along a portion of the perimeter of the flexible container.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 14, Clark discloses each of the first plurality of teeth (10) and each of the second plurality of teeth (19) is configured with a rounded head and a narrow neck.
Regarding claim 15, providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “each of the first plurality of teeth extends in a direction from the first panel toward the second panel.”

Regarding claim 17, Nouri et al. discloses a flap (1210, 1211) positioned at a portion of the perimeter, with the rail and groove closure being positioned between the flap and the interior volume (Fig. 12).  Providing the additional closure adjacent to the rail and groove closure in the Nouri et al. container, as in Clark and discussed above, meets the recitation “the first closure and the second closure being positioned between the flap and the interior volume.”

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,371,153 to Nouri et al. and U.S. Patent No. 4,941,238 to Clark as applied to claims 1 and 11 above, and further in view of WIPO Document No. 2009/090674 to Chaturvedi.
Regarding claim 10, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known in the art to form a vent (channel C2 with perforations 7) in a first panel (Fig. 3), wherein the vent is positioned between first and second closures (zipper and diaphragm; Fig. 4) and a bottom in an analogous flexible container (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., in order to allow a gas to escape from the interior volume when the flexible container is sealed.
Regarding claim 18, Nouri et al. and Clark disclose the claimed invention, as discussed above, except for a vent formed in the first panel, the vent being positioned between the first and the second closures and the flexible container bottom.  Chaturvedi teaches that it is known in the art to form a vent (channel C2 with perforations 7) in a first panel (Fig. 3), wherein the vent is positioned between first and second closures (zipper and diaphragm; Fig. 4) and a 
Regarding claim 19, Chaturvedi discloses the channel (C2) comprises a plurality of perforations (7; Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi and discussed above, meets the recitation “the vent comprises a plurality of vents.”
Regarding claim 20, Chaturvedi discloses the channel (C2) is formed within a seal connecting the walls of the flexible container (Fig. 3).  Therefore, forming a vent in the first panel, wherein the vent is positioned between first and second closures and a bottom in the modified flexible container of Nouri et al., as in Chaturvedi and discussed above, meets the recitation “the vent is located on an interior surface of the flexible container.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JES F PASCUA/Primary Examiner, Art Unit 3734